4 U.S. 211 (____)
4 Dall. 211
Beissell
versus
Sholl.[(1)]
Wagoner
versus
Same.
Supreme Court of United States.

CASE, for diverting a water course. The COURT left the facts to the jury, under this general statement of the law: "That every man, in this country, has an unquestionable right, "to erect a mill upon his own land; and to use the water, passing "through his land, as he pleases: subject only to this limitation, "that his mill must not be so constructed and employed, "as to injure his neighbour's mill; and that, after using the "water, he returns the stream to its ancient channel."
NOTES
[(1)]  Tried in the Circuit Court, Northampton county, June 1800, before SHIPPEN, C.J. and YEATES, J.